IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SONIC SERVICES, INC.,                      :   No. 781 MAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA GAMING CONTROL                :
BOARD,                                     :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.